Title: From John Adams to John Quincy Adams, 1 May 1822
From: Adams, John
To: Adams, John Quincy



My ever faithful affectionate and dear Son
May 1st 1822

The documents you Send me from Mr. Williams have been to me for Several Years the most inscrutable Mystery in nature. My mind Suggest but one hypothesis for the Solution of it and that is not Satisfactory. I have explained it to Mr Williams. If the Mecklenburg resolutions were genuine and had been published at the time, they would have Sheltered me from the Vengeance of the Furies visited against me by the British Rebels aided by Quakers and Proprietarians, for giving Some broad hints that british pride and rage would soon compel Us to Seek refuge in Independence and foreign Alliances.

John AdamsMr Jefferson never Saw those resolutions. Indeed he was not a Member of Congress at that time.
